810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Betty J.J. GORDON, Plaintiff-Appellant,v.Allen W. WALLACE, Defendant-Appellee.
No. 85-6149.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1986.

Before MERRITT, WELLFORD and NORRIS, Circuit Judges.

ORDER

1
This pro se plaintiff appeals from district court orders dismissing her suit filed under civil rights statutes.   Plaintiff seeks to challenge the legality of the division of her marital property following her divorce.   She claims that the defendants, three private individuals and a state court judge who presided over the divorce decree and property settlement order, all conspired to establish and enforce an illegal property settlement with which she has refused to comply.   Instead of filing an appeal in the state courts, the plaintiff filed the instant lawsuit claiming her property has been seized in violation of due process and equal protection of the laws guaranteed under the Federal Constitution.


2
We conclude that the complaint fails to allege or offer any theory or facts which state a cause of action under the doctrine established in  Parratt v. Taylor, 451 U.S. 527 (1981);   Hudson v. Palmer, 468 U.S. 517 (1984);   Wilson v. Beebe, 743 F.2d 342 (6th Cir.1984);  and  Vicory v. Walton, 721 F.2d 1062 (6th Cir.1983).   The plaintiff claims to have been deprived of property without due process of law.   She asserts that the defendants acting in concert deprived her of certain marital rights under state and federal law.   In order to assert a cognizable, procedural due process claim for the abridgement of a property right, she must go further and show that the state courts do not provide adequate corrective process by which those rights may be vindicated.   She has not made such a showing.


3
The panel unanimously agrees that oral argument is not necessary in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court's judgment is, accordingly, hereby affirmed for the foregoing reasons pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.